Citation Nr: 1545070	
Decision Date: 10/22/15    Archive Date: 10/29/15

DOCKET NO.  13-18 393A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to a psychiatric disorder, to include posttraumatic stress disorder.  

2.  Entitlement to service connection for bilateral hearing loss.  

3.  Entitlement to service connection for tinnitus.  

4.  Entitlement to service connection for a back disability.  

5.  Entitlement to service connection for erectile dysfunction.  

6.  Entitlement to service connection for venereal disease.  

7.  Whether new and material evidence has been presented to reopen a claim for service connection for a left knee disability.  

8.  Entitlement to nonservice-connected pension benefits.


REPRESENTATION

Veteran represented by:	Kenneth L. LaVan, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from May 1977 to May 1981.  The Veteran also served in the Naval Reserves from October 1995 to February 1997.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas dated in July 2011 and rating decisions by the VA RO in Reno, Nevada dated in August 2013 and September 2013.  Jurisdiction of the claims resides with the VA RO in Reno, Nevada.      

The Veteran testified at a video conference hearing before the Board in January 2015.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to a psychiatric disorder, to include posttraumatic stress disorder, entitlement to service connection for hearing loss, entitlement to service connection for a back disability, entitlement to service connection for erectile dysfunction, entitlement to service connection for venereal disease, and whether new and material evidence has been presented to reopen a claim for service connection for a left knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's tinnitus is etiologically related to his military service.

2.  The Veteran did not serve during a period of war and was discharged or released from service for a service connected disability.


CONCLUSIONS OF LAW

1.  Criteria for service connection for tinnitus have been met. 38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2015).

2.  The Veteran's military service does not meet threshold service eligibility requirements for VA nonservice-connected pension benefits.  38 U.S.C.A. §§ 101, 5107 (West 2014); 38 C.F.R. §§ 3.1, 3.2(f), 3.3(a)(3) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided.  Additionally, the Veteran has neither alleged, nor demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claims at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records and private treatment records have been obtained, as have numerous service personnel records. 

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in January 2015.  In Bryant v. Shinseki, 23 Vet. App. 488   (2010), the Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the January 2015 Board hearing, the VLJ addressed the criteria for nonservice-connected pension benefits and asked the Veteran questions regarding his relevant military service.  Neither the Veteran, nor his representative, has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2).

While a VA medical opinion was not provided in this case, the Federal Circuit Court of Appeals (Federal Circuit) has recognized that there is not a duty to provide an examination in every case.  See Waters v. Shinseki, 601 F.3d 1274   (Fed. Cir. 2010).  Rather, the Secretary's obligation under 38 U.S.C. § 5103A(d) to provide the Veteran with a medical examination or to obtain a medical opinion is not triggered unless there is an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability.  See McLendon v. Nicholson, 20 Vet. App.79, 81 (2006).  In this case, the claim being denied herein is for nonservice-connected pension benefits and the claim is being denied as a matter of law.  As such, VA has no duty to provide an examination with an opinion. 
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II.  Service Connection - Tinnitus

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

The Veteran was denied service connection for tinnitus in a September 2013 rating decision.  The Veteran thereafter perfected an appeal of this issue.  

The Veteran testified that he began to notice ringing in his ears during active duty service and that he continued to notice the ringing after he left active duty service.  He reported that he was exposed to acoustic trauma during service consisting of high-pitched noises on the flight deck and he noted that he worked around planes on the tarmac at Naval Air Station Miramar and on an aircraft carrier for his last two years of active service.  He indicated that his ears hurt and he got loud ringing in his ears which would go away and come back during service and his current tinnitus consisted on high-pitched ringing in his ears.  

VA treatment records document a report of tinnitus in July 2012.  

The medical evidence associated with the claims file reveals a report of tinnitus.  Additionally, the Board finds that that the Veteran is competent to give evidence about what he experienced.  For example, he is competent to discuss his current symptoms of tinnitus and his exposure to acoustic trauma in service.  See Charles v. Principi, 16 Vet. App. 370 (2002) (holding that tinnitus is a type of disorder associated with symptoms capable of lay observation).  Moreover, tinnitus is considered to be a chronic disability, meaning that credible testimony can, as it does in this case, establish continuity of symptomatology between and onset in service and a current disability.  See Fountain v. McDonald, 27 Vet. App. 258 (2015).

Thus, resolving all reasonable doubt in the Veteran's favor, the competent and credible evidence creates a nexus between the Veteran's current tinnitus and active military service.  Therefore, service connection for tinnitus is granted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Nonservice-Connected Pension Benefits

The Veteran contends that he deserves a nonservice-connected pension as a result of his military service.  He testified at his video conference hearing that he served in the Navy for four years and in the Naval Reserves for two years but was not called to active duty during that time.   

The Board has carefully reviewed the Veteran's contentions and the evidence of record, and the Board sympathizes with the Veteran's current situation.  However, for the reasons discussed below, the Board is precluded by law from granting the Veteran's claim.

Under VA regulations, the payment of nonservice-connected pension benefits is provided to Veterans who are permanently and totally disabled from a nonservice-connected disability, which is not the result of willful misconduct, but only where the Veteran has the requisite active military service during a "wartime" period.   38 U.S.C.A. § 1521(a); 38 C.F.R. §§ 3.3, 3.314(b).

A Veteran meets the service requirements of that section if he or she served in active military, naval or air service under one of the following conditions: (1) for ninety days or more during a period of war; (2) during a period of war and was discharged or released from service for a service-connected disability; (3) for a period of ninety consecutive days or more and such period began or ended during a period of war; or (4) for an aggregate of ninety days or more in two or more separate periods of service during more than one period of war.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a)(3).

Active military, naval, or air service includes active duty, any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty.  38 C.F.R. § 3.6(a).

In this case, the Veteran's DD-214 indicates that he served on active duty from May 2, 1977, to May 1, 1981.  The Veteran's DD-214 does not reflect any foreign service and the Veteran did not serve during a period of war.  For clarification, VA regulations establish which dates constitute periods of war.  See 38 C.F.R. § 3.2. With regard to the Veteran's period of Reserve duty, the Veteran testified that he served from October 10, 1995, to February 6, 1997, but did not serve overseas for any period of time during his Reserve service.   

Because the Veteran's active service did not fall during a wartime period, his service does not meet the threshold requirement for nonservice-connected pension benefits.  It is true that the Veteran's period of Reserve service was during a period of war; but he was not on active duty during that time, and therefore this service does not fulfil the 90 days of active service requirement.

While the Board is very sympathetic toward the Veteran, it is bound by the law, and this decision is dictated by the relevant statutes and regulations.  As such, regardless of how disabled a person may currently be, without the requisite wartime service, the Board is without authority to grant benefits simply because it might perceive the result to be equitable.  See 38 U.S.C.A. §§503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994). 

Therefore, the Veteran's appeal is denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law, and not the evidence, is dispositive of a claim, such claim should be denied because of the absence of legal merit or the lack of entitlement under the law).


ORDER

Service connection for tinnitus is granted.

Nonservice-connected pension benefits is denied.


REMAND

The Veteran's representative suggested at the video conference hearing that the Veteran's service treatment reports are incomplete in this case.  A review of the claims file reveals that a request of the records was made to the National Personnel Records Center (NPRC) in May 2011, the VA Records Management Center (RMC) in December 2010, and to the Navy Personnel Command Center in May 2010.  The NPRC and VA RMC provided negative responses to the requests for information.  It does not appear that the Navy Personnel Command Center responded to the request for information.  However, aside from the Veteran's service personnel records and a copy of his entrance examination for active duty service and entrance examination for his Naval Reserve duty, no other service treatment records were associated with the claims file.  It does not appear that any attempt to obtain the records from the Veteran's Naval reserve unit was accomplished in this case.  

The service personnel records indicate that the Veteran served with the VR 59 Naval Reserve Unit in Grand Prairie, Texas.  In order to properly adjudicate the claims on appeal, a request for the service treatment record should be made to the VR 59 Naval Reserve Unit in Grand Prairie, Texas.  He stated that the unit was part of the 727th

The Veteran testified that he was in receipt of Social Security Administration (SSA) benefits.  Associated with the claims file is a response from the SSA which indicates that the Veteran's medical records from the SSA were submitted via CD in April 2014.  However, it does not appear that any of the records have been associated with the claims file or that the CD was ever printed and scanned into the Veteran's electronic claims file.  In order to properly adjudicate the remaining claims on appeal, the Veteran's SSA treatment records should be associated with the claims file.  

The Veteran testified that he sustained back strain during service and self-medicated with aspirin during that time.  He indicated that he continued to have back pain which bothered him while he worked for the post office following service.  He reported that he has been treated at VA and has bone disease.  VA treatment records reflect a diagnosis of degenerative changes in the lumbar spine with disc bulges at multiple levels in August 2011 and moderate to severe degenerative changes of the lumbar spine in December 2012.  

Additionally, the Veteran indicated that he was exposed to acoustic trauma during service and currently has hearing loss.  VA treatment records reflect that the Veteran underwent an audiological assessment in November 2011.  The results of an audiogram were not associated with the records but the results were noted to be inconsistent and a conductive component was seen.  The Veteran was assessed with mild hearing loss of the right and left ears.  The Veteran was not afforded VA examinations to determine the etiology of his claimed back disability and hearing loss disability.  In order to properly assess the claims on appeal, the Veteran should be afforded VA examinations for these disabilities.  

The Veteran testified that he received treatment for his back at the VA Medical Center (VAMC) in Dallas, Texas beginning in 1997.  Treatment records from the Dallas VAMC are dated no earlier than November 2008.  In order to properly adjudicate the claims on appeal, a request for any VA treatment records dated prior to November 2008 should be made.  

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request any available treatment records dated prior to November 2008 from the Dallas VAMC.  Any negative responses should be associated with the claims file. 

2.  Obtain the Veteran's service treatment records from his time with the VR-59 Naval Reserve Unit in Grand Prairie, Texas from 1995-1997.  Any negative responses should be associated with the claims file.  

2.  Associate the Veteran's SSA treatment records with the claims file.  If another request for the records from the SSA is necessary, the request should be made and any treatment records obtained should be associated with the claims file (i.e., scanned into the electronic claims file).  Any negative responses should be associated with the claims file.  

3.  Schedule the Veteran for a VA examination of his lumbar spine. The claims file should be provided and a complete rationale should be provided for any opinion expressed.  The examiner should include a diagnosis for the lumbar spine and then opine as to whether it is as likely as not (50 percent probability or greater) that a low back disability first manifested in service or within a year after discharge from active service (the Veteran served on active duty from May 1977-May-1981), or is otherwise related to active service, to include the Veteran's report of low back strain sustained during active duty.  The examiner should consider the Veteran's lay statements, to include that he recalled injuring his back during active duty service.  The examiner should also consider the Veteran's denial of recurrent back pain on a medical history survey completed in conjunction with his October 1995 reserve enlistment physical, the normal spine finding on his enlistment physical, and his employment as a postal carrier following active duty service.

If the examiner is unable to address any inquiry sought above, then he or she should explain why.  If the examiner indicates that an opinion cannot be supplied "without resorting to mere speculation," the examiner is asked to indicate whether this is because further information would be needed or because the limits of medical knowledge have been exhausted.  If further information is needed, the examiner should specify exactly what further information is necessary.

4.  Schedule the Veteran for a VA audiology examination to determine the nature and etiology of his bilateral hearing loss.  The examiner should opine as to whether it is at least as likely as not (50 percent or greater) that the Veteran has hearing loss in either ear as a result of military noise exposure.  Why or why not?

In addition to any available service treatment records, the examiner should consider the Veteran's statements regarding his symptoms in service and his statements of hearing loss since service.  

5.  Then, readjudicate the claims.  If action remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.   Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


